
	
		II
		111th CONGRESS
		1st Session
		S. 1427
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Mr. Wyden (for himself
			 and Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  Hospital Quality Report Card Initiative to report on health care quality in
		  Department of Veterans Affairs Medical Centers, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Veterans Affairs
			 Hospital Quality Report Card Act of 2009.
		2.Department of
			 Veterans Affairs Hospital Quality Report Card Initiative
			(a)PurposeThe purpose of this section is to provide
			 for the establishment within the Department of Veterans Affairs of an
			 initiative to be known as the Hospital Quality Report Card
			 Initiative to ensure that information on the quality and performance of
			 hospitals administered by the Secretary of Veterans Affairs is readily
			 available and accessible for purposes as follows:
				(1)To inform
			 patients and consumers about health care quality in such hospitals.
				(2)To assist health
			 care providers of the Department of Veterans Affairs in identifying
			 opportunities for quality improvement and cost containment.
				(3)To enhance the
			 understanding of policy makers and public officials of health care issues,
			 raise public awareness of hospital quality issues, and help constituents of
			 such policy makers and officials identify quality health care options for the
			 Department of Veterans Affairs.
				(b)EstablishmentSubchapter I of chapter 17 of title 38,
			 United States Code, is amended by inserting after section 1706 the following
			 new section:
				
					1706A.Management of
				health care: Hospital Quality Report Card Initiative
						(a)In
				generalNot later than 18 months after the date of the enactment
				of the Department of Veterans Affairs
				Hospital Quality Report Card Act of 2009, the Secretary shall
				establish and implement an initiative, to be known as the Hospital
				Quality Report Card Initiative (in this section referred to as the
				Initiative), to report on health care quality in Department
				medical centers.
						(b)Publication of
				information on quality and performance of Department medical
				centers(1)(A)Under the Initiative,
				not less frequently than twice each year, the Secretary shall make available to
				the public a report containing the most current information on the quality and
				performance of each Department medical center. Such information shall include
				quality measures that allow for an assessment with respect to health care
				provided by Department medical centers, of the following:
									(i)Effectiveness.
									(ii)Safety.
									(iii)Timeliness.
									(iv)Efficiency.
									(v)Patient centered.
									(vi)Patient satisfaction.
									(vii)Satisfaction of health professionals
				employed at Department medical centers.
									(viii)The equity of care provided to
				various patient populations, including female, geriatric, disabled, rural,
				homeless, mentally ill, and racial and ethnic minority populations.
									(B)For each quality measure reported
				under subparagraph (A), the Secretary shall include a quality measure
				represented by an incremental letter grade scale, with A+ being
				the highest and F being the lowest, based on information
				reported in paragraph (2) and such other information as the Secretary considers
				appropriate.
								(2)(A)In reporting
				information pursuant to paragraph (1), the Secretary shall, except as provided
				in subparagraph (B), include to the maximum extent practicable information
				about Department medical centers relating to—
									(i)staffing levels of nurses and other
				health professionals, as appropriate;
									(ii)rates of nosocomial
				infections;
									(iii)the volume of each of the different
				types of procedures performed;
									(iv)hospital sanctions and other
				violations;
									(v)the quality of care provided to
				various patient populations, including female, geriatric, disabled, rural,
				homeless, mentally ill, and racial and ethnic minority populations;
									(vi)the availability of emergency rooms,
				intensive care units, maternity care, and specialty services;
									(vii)the quality of care in various
				hospital settings, including inpatient, outpatient, emergency, maternity, and
				intensive care unit settings;
									(viii)ongoing patient safety
				initiatives;
									(ix)use of health information technology
				systems; and
									(x)such other matters the Secretary
				considers appropriate.
									(B)In making a report available to the
				public under paragraph (1), the Secretary may provide information in addition
				to the information required by subparagraph (A) or provide information in lieu
				of the information required by subparagraph (A) if the Secretary—
									(i)not later than 15 days before the date
				on which such report is made available to the public, submits to the Committee
				on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of
				the House of Representatives a certification in writing that such additional or
				substituted information is more appropriate for purposes of carrying out the
				requirement of paragraph (2)(B); and
									(ii)includes in such report and
				certification an indication of which information has been added or substituted
				under this subparagraph.
									(3)(A)In reporting
				information as provided for under paragraph (1), the Secretary may risk adjust
				quality measures to account for differences relating to—
									(i)the characteristics of the reporting
				Department medical center, such as licensed bed size, geography, and teaching
				hospital status; and
									(ii)patient characteristics, such as
				health status, severity of illness, and socioeconomic status.
									(B)If the Secretary reports data under
				paragraph (1) using risk-adjusted quality measures, the Secretary shall
				establish procedures for making the unadjusted data available to the public in
				a manner determined appropriate by the Secretary.
								(4)Under the Initiative, the Secretary
				may verify information reported under this subsection to ensure accuracy and
				validity.
							(5)Before disclosing to the public any
				information under this subsection, the Secretary shall disclose the methodology
				for the reporting of such information and the nature and scope of such
				information to each—
								(A)organization the Secretary considers
				relevant to such information; and
								(B)Department medical center that is the
				subject of such information.
								(6)(A)For each report made
				available to the public under paragraph (1), the Secretary shall submit to the
				Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
				Affairs of the House of Representatives a copy of such report.
								(B)The Secretary shall ensure that each
				report made available to the public under paragraph (1) is made
				available—
									(i)in an electronic format;
									(ii)in a manner that can be understood by
				individuals who are not medical professionals and individuals with low
				functional health literacy; and
									(iii)at each Department medical centers
				covered by the report.
									(C)The Secretary shall ensure that
				information on health care quality is provided in a manner that is conducive
				for comparisons with other local hospitals or regional hospitals, as
				appropriate.
								(D)The Secretary shall establish
				procedures for making the information covered by reports made available to the
				public under paragraph (1) available to the public upon request in
				non-electronic format, such as through a toll-free telephone number.
								(7)The analytic methodologies and
				limitations on information sources utilized by the Secretary to develop and
				disseminate the comparative information under this subsection shall be
				identified and acknowledged in a notice or disclaimer as part of the
				dissemination of such information, and include the appropriate and
				inappropriate uses of such information.
							(c)Identifying and
				reporting actions that could lead to false or artificial improvements in
				quality measurementsNot less frequently than annually, the
				Secretary shall compare quality measures data submitted by each Department
				medical center to the Secretary with quality measures data submitted to the
				Secretary in the prior year or years by each such Department medical center in
				order to identify and report actions that could lead to false or artificial
				improvements in the quality measurements of such Department medical
				centers.
						(d)Privacy and
				security(1)The Secretary shall
				develop and implement effective safeguards to protect against the unauthorized
				use or disclosure of Department medical center data that is reported under this
				section.
							(2)The Secretary shall develop and
				implement effective safeguards to protect against the dissemination of
				inconsistent, incomplete, invalid, inaccurate, or subjective Department medical
				center data.
							(3)The Secretary shall ensure that
				identifiable patient data shall not be released to the public.
							(e)Periodic
				reports(1)The Secretary shall
				periodically submit to Congress a report on the effectiveness of the
				Initiative.
							(2)Each report required by paragraph (1)
				shall include the following:
								(A)An assessment of the effectiveness of
				the Initiative in meeting the purpose described in section 2(a) of the
				Department of Veterans Affairs Hospital
				Quality Report Card Act of 2009.
								(B)A description of the measures the
				Secretary can undertake to ensure that the Initiative meets such
				purpose.
								(3)The Secretary shall carry out each
				measure the Secretary includes in a report under paragraph (2)(B).
							(4)The Secretary shall make each report
				submitted under paragraph (1) available to the public.
							(f)Department
				medical center definedIn this section, the term Department
				medical center means a Department of Veterans Affairs Medical Center
				administered by the Secretary.
						(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of fiscal years
				2010 through
				2018.
						.
			(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1706 the
			 following new item:
				
					
						1706A. Management of health
				care: Hospital Quality Report Card
				Initiative.
					
					.
			
